     Case 1:20-cv-01050-NONE-HBK Document 32 Filed 08/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY WALKER,                                   Case No. 1:20-CV-1050-NONE-HBK (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO RECUSE
13           v.                                         (Doc. No. 25)
14    MINA BESHARA, ET. AL.,                            ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR HOSPITAL TO PROVIDE ENVELOPES
15                       Defendants.                    (Doc. No. 28)
16                                                      ORDER DIRECTING CLERK TO PROVIDE
                                                        THIS ORDER TO LITIGATION
17                                                      COORDINATOR AT COALINGA STATE
                                                        HOSPITAL
18
                                                        ORDER DIRECTING OFFICIAL AT
19                                                      COALINGA TO CONFIRM WHETHER
                                                        PLAINTIFF IS CIVILLY DETAINED OR A
20                                                      PRISONER
21

22

23

24          Pending before the Court is Plaintiff’s motion requesting the Court to direct officials at

25   Coalinga State Hospital to provide him with envelopes for mailing legal mail to the Court filed

26   June 9, 2021 (Doc. No. 28). Plaintiff claims an official is refusing to provide him with envelopes

27   for “urgent deadline mailing” in “retaliation” for him filing a lawsuit against staff friends. (Doc.

28   No. 28). The First Amendment to the United States Constitution protects individuals’ access to
     Case 1:20-cv-01050-NONE-HBK Document 32 Filed 08/23/21 Page 2 of 3


 1   the courts. See Bounds v. Smith, 430 U.S. 817, 821 (1977); Lewis v. Casey, 518 U.S. 343 (1996).

 2   Plaintiff has a constitutionally protected right of access to courts guaranteed by the Fourteenth

 3   Amendment. Bounds, 430 U.S. at 821. Implicit within this right of access to courts is the right to

 4   have access to adequate law libraries or legal assistance from trained individuals. Id. at 828

 5   (emphasis added) (footnote omitted). Precedent “does not dictate a minimum number of hours or

 6   any other requirement for satisfying the right of access” to them. Witkin v. Swarthout, 2013 WL

 7   6054451, at *2 (E.D. Cal. Nov. 15, 2013). A limitation on an inmate’s access to copy machines is

 8   “ordinary” and permissible as long as some access is allowed. Ramirez v. Yates, 571 F.3d 993,

 9   998 (9th Cir. 2009). Because there is no established minimum requirement for satisfying the

10   access requirement; “a reviewing court should focus on whether the individual plaintiff before it

11   has been denied meaningful access.” Sands v. Lewis, 886 F.2d 1166, 1169 (9th Cir. 1989)

12   (internal quotations omitted). Here, a review of the docket shows Plaintiff has not been denied

13   meaningful access to the court. Nor is Plaintiff under any current court-ordered deadlines as of

14   the date on this order.

15          Plaintiff represents to the Court that he is a patient at Coalinga State Hospital and as a

16   result appears to be civilly detained, as opposed to criminally confined. For clarification

17   purposes, the Court requests an official at Coalinga State Hospital to provide notice to the Court

18   within fourteen (14) days from receipt of this Order confirming Plaintiff’s status: mainly whether

19   Plaintiff is civilly confined or whether he is criminally confined.

20          Accordingly, it is ORDERED:
21          1. Plaintiff’s construed motion for the undersigned to recuse herself (Doc. 25) is

22   DENIED.

23          2. Plaintiff’s motion requesting the Court direct officials at Coalinga State Hospital to

24   provide him with envelopes for mailing legal mail (Doc. No. 28) is DENIED.

25          3. The Clerk of Court shall provide a copy of this order to the litigation coordinator at

26   Coalinga State Hospital and confirm same on the docket.
27          4. Within fourteen (14) days from receipt of this Order, an official from Coaling State

28   Hospital shall file a Notice advising the Court as to Plaintiff’s status, whether he is criminally
                                                        2
     Case 1:20-cv-01050-NONE-HBK Document 32 Filed 08/23/21 Page 3 of 3


 1   confined or civilly detained at the institution.

 2

 3
     Dated:     August 20, 2021
 4                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
